                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

CONNIE SUE BANE                                                              PLAINTIFF

V.                                    4:21CV00208 JM

ANDREW SAUL,
Commissioner of Social Security                                              DEFENDANT

                                             ORDER

       Plaintiff has filed a motion for attorney’s fees, docket # 10 under the Equal Access to

Justice Act, 28 U.S.C. § 2412. The Commissioner has no objection to the motion. Pursuant to 28

U.S.C. § 2412, the Court finds that the Plaintiff is entitled to attorney’s fees, costs and expenses

in the amount of $3,809.98. The fees, costs and expenses in the amount of $3,809.98 should be

payable directly to Plaintiff and mailed to her attorney. Accordingly, Plaintiff’s motion, docket #

10, is GRANTED.

       IT IS SO ORDERED this 21st day of June, 2021.



                                                              ______________________________
                                                              James M. Moody Jr.
                                                              United States District Judge
